
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


[LOGO]

Via Federal Express
June 3, 2005
Wayne Mackie
231 Country Drive
Weston, MA 02493

Dear Wayne:

        I am pleased to confirm CRA International's (CRA) offer of employment to
join our Boston, MA office as Vice President and Chief Financial Officer with
all the duties and responsibilities related to such position on the following
terms:

•Salary, payable twice a month at a rate equal to $250,000 per year.

•Signing Bonus—Assuming a July 1, 2005 start date, you will be paid a signing
bonus of $205,000. If you terminate your employment voluntarily within the first
three years of your employment, you agree to return (within seven (7) business
days from the effective date of your termination) to CRA a portion of the
signing bonus, pro-rated in accordance with the percentage of the three-year
service period that will not be completed (e.g., if you leave after two years,
you agree to repay one third of the signing bonus to CRA).

•Year-end Bonus—You are eligible for CRA's bonus plan for Officers, in
accordance with CRA's compensation system. Your target cash bonus is $200,000,
half of which will be based on personal performance and half on corporate
performance. Bonuses are discretionary and are based on company, practice, and
personal performance. Bonuses will be in the form of cash and/or stock, payable
based on the results of CRA's fiscal year, as determined after the end of the
fiscal year. The fiscal year ends this year on November 26, 2005. The Company
sets aside a bonus pool based on corporate profitability; the bonuses are
allocated based on assessments of contribution of individuals to corporate
success. At the end of each year, the Board Compensation Committee approves
total cash compensation for each officer, based on corporate profitability and
the officer's contribution to corporate profitability. The annual bonus is the
difference between total compensation and salary paid over the course of the
year. Payment is dependent on being employed by CRA, and not under termination
notice on the day of payment. There is no entitlement to payment if your
employment ends part way through a fiscal year. Bonus awards are paid after the
end of the fiscal year and after receivables for the year are substantially
paid.

•Stock Options—Subject to approval of the Board Compensation Committee (which
has already approved this grant informally), you will be awarded options on
25,000 shares of CRA stock at a strike price set as of the date of the actual
formal Compensation Committee approval. The options will vest in four equal
annual installments, have a ten-year exercise period and have an exercise price
equal to the market price on the date of award. In connection with equity
participation, we require all officers to sign a non-solicitation and non-hire
agreement at the time of award. I have enclosed a copy of this agreement as
Exhibit A. In addition, there is a one-year, post-termination non-compete
provision that takes effect only if and when the options are exercised. The
provisions of this paragraph and the terms of Exhibit A shall survive the
termination of this Agreement and/or the termination of your employment.

John Hancock Tower 200 Clarendon Street, T-33 Boston, Massachusetts 02116-5092
617-425-3000 Fax 617-425-3132

--------------------------------------------------------------------------------



•Retirement Plan Benefits—you will be entitled to the following retirement
benefits:

•401(k) Savings—You may defer up to 100 percent of your compensation each pay
period as a salary reduction contribution (up to an annual maximum dollar limit
established by the IRS each year) on a pre-tax basis.

•401(k) Match Contribution—The Company provides a discretionary matching
contribution in the amount of 50% of the first 6% of your elective 401(k)
deferrals. The employer match contribution will be funded each pay period and is
100% vested.

•Profit Sharing Contribution—After you complete 6 months of service, you will be
eligible for a discretionary profit sharing contribution made to the retirement
plan on your behalf. The company contribution is voted on by CRA's Board of
Directors and funded on an annual basis. You must be employed on the last day of
the plan year in order to be eligible for a contribution for any given fiscal
year. The profit sharing contribution is based on percentage of total
compensation (up to maximum limits established by the IRS each year). Benefits
vest over a period of five years.

•Benefits—You will receive CRA Officer benefits and standard employee benefits,
which include 4 weeks vacation, holidays, sick leave, life insurance, short-term
disability, long-term disability, Company-paid standard group medical coverage
for individual or family, as appropriate, and Company-paid parking or public
transportation passes.

•Executive Supplement of Group Medical Coverage—Vice Presidents are provided
with an Executive supplement to your group medical coverage, covering all
eligible medical/dental expenses not insured by your group medical plan, up to
$5,000 per occurrence per year, subject to a maximum of $50,000 per year for all
claims.

•Severance During the First 18 Months Other Than For Cause or Change of
Control—Only if CRA terminates your employment without cause before you have
completed the first 18 consecutive months of service from your start date, and
which termination is not a result of a change of control as defined below, you
will be entitled to received as liquidated damages and not as a penalty, an
amount equal to a bonus for the pro-rated portion of the period you have worked
computed at the target bonus amount, one year's salary, and continuation of the
standard employee health insurance for one year post-termination.

•Employment At Will—You are an "at will" employee of CRA and your employment
with CRA may be terminated upon four (4) weeks prior written notice of
termination of your employment for any or no reason whatsoever, or if CRA serves
such notice, CRA may pay you four (4) weeks base salary in lieu of notice;
provided, however, in the event CRA terminates your employment for "cause", CRA
may terminate your employment immediately upon written notice of termination
without any payment of any amounts other than accrued and unpaid compensation.

•Termination in the Event of Change of Control—If your employment is terminated
as a result of change of control, you will receive a performance bonus of your
target bonus for the year, prorated for length of service, and a lump sum bonus
equal to one year's salary; in addition, the vesting of all stock options that
have been awarded to you will be immediately accelerated. The definition of
"change of control" is attached hereto as Rider A attached hereto.

•You acknowledge that any severance payments made to you are, in part, in
consideration of your continuing obligations under this agreement following the
termination of your employment with CRA for any reason.

•Inventions, Confidentiality, and Publications—You acknowledge and understand
that as an employee of CRA you will be exposed to a significant amount of
confidential information

2

--------------------------------------------------------------------------------



concerning business methods, operations and Clients, that such information may
be retained by you in tangible form or simply retained in your memory, and that
the protection of CRA's exclusive rights to such confidential information and
trade secrets can best be ensured by means of a restriction on your activities
during your employment with CRA and after termination of employment. Therefore,
you agree to be bound by CRA's standard Invention, Confidentiality, and
Publication Agreement, a copy of which is attached hereto as Exhibit B. The
provisions of this paragraph and the terms of Exhibit B shall survive the
termination of this Agreement and/or the termination of your employment.

•CRA Policies and Procedures—You acknowledge and understand that as an employee
of CRA you will be required to comply with all laws and regulations, as well as
CRA rules, policies, and procedures as may be in effect from time to time,
including, but not limited to, policies governing discrimination, harassment,
email and internet use, and securities trading.

•Other Agreements—You represent that execution of this Agreement and your
performance of all the terms of this Agreement and the performance of your
duties as an employee of CRA do not and will not breach any agreement with any
prior employer or other party to which you are a party (including without
limitation any nondisclosure or non-competition agreement).

•Governing Law—This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts. CRA and you each
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement.

•You will abide by all professional, ethical, and CRA requirements, rules, laws,
policies and practices, including, (i) without limitation, CRA's Code of
Business Conduct and Ethics and (ii) including without limitation CRA's policy
regarding service on outside Board of Directors or Trustees.

•Upon termination of your employment for any reason, you will cooperate with CRA
in all matters relating to the completion of pending work on behalf of CRA and
the orderly transfer of work to others as directed at CRA.

•Entire Agreement—This Agreement, including the exhibits, documents and
instruments referred to herein or therein, constitute the entire agreement with
respect of the subject matter covered by this Agreement, and supersedes all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

        Based on my understanding of your expectations and career aspirations, I
believe that CRA can offer you a warm and stimulating environment to grow
professionally and contribute to the growth of our firm.

        If this offer is acceptable to you, please sign one original of this
letter and return to us as soon as possible, but, in any event, no later than
June 7, 2005.

        This offer is contingent upon the satisfactory completion of reference
and background checks, the latter conducted by Pinkerton Consulting and
Investigations. This is a standard procedure required by our Board for all
senior hires.

3

--------------------------------------------------------------------------------




        My colleagues and I are excited about the prospect of your joining us.


Sincerely yours,
 
 
CRA INTERNATIONAL, INC.
 
 
/s/ JAMES C. BURROWS
 
 
James C. Burrows President and CEO
 
 
JCB/cdb
 
 
Enclosures
 
 
/s/ WAYNE D. MACKIE

--------------------------------------------------------------------------------

Wayne D. Mackie
 
 
June 7, 2005
Date
 
 

4

--------------------------------------------------------------------------------



Exhibit A

CRA International, Inc.
NON-SOLICIT/NON-HIRE AGREEMENT

        This NON-SOLICIT/NON-HIRE Agreement is made as of June 3, 2005, by and
between CRA International, Inc., a Massachusetts corporation ("CRA"), and Wayne
Mackie. For the purposes of this Agreement, the "Company" shall mean CRA and all
affiliates of CRA who provide economic, financial or business consulting
services, including subsidiaries and joint ventures providing such services, as
well as any other parties controlling, controlled by, or under common control
with CRA to provide such services.

        In consideration of your equity participation in CRA, as outlined in our
offer letter to you dated June 3, 2005, you agree that, for one year after the
date of termination of your employment by CRA:

(a)you shall not directly or indirectly solicit, induce, attempt to hire, or
hire any employee or consultant of the Company (or any other person who may have
been employed or retained by the Company during the 12-month period prior to
your date of termination), or assist in such hiring by any other person or
business entity or encourage any such employee or consultant to terminate his or
her employment or retention with the Company;

(b)you shall not directly or indirectly solicit, divert or take away, or attempt
to divert or take away, from the Company the business or patronage of (i) any
persons or entities who were clients or accounts of the Company while you were
employed by the Company or (ii) any prospective clients or accounts of the
Company which the Company or any of its employees or consultants had held
substantive discussions with or submitted a proposal to while you were employed
by the Company. The restrictions of this paragraph (b) shall (x) not apply with
respect to clients, if any, who you can demonstrate were your active clients
prior to your employment by the Company and shall (y) not limit you from
soliciting business directly or indirectly from any Client in a line of business
that the Company has affirmatively discontinued.

        BY SIGNING THIS AGREEMENT BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ ALL
THE PROVISIONS OF THIS AGREEMENT AND THAT YOU AGREE TO ALL OF ITS TERMS.

--------------------------------------------------------------------------------

        Accepted:
 
 
CRA International, Inc.
 
 
By:
 
 
Its:

--------------------------------------------------------------------------------



Exhibit B

CRA International, Inc.
Employee's Invention, Confidentiality, and Publication Agreement

--------------------------------------------------------------------------------


    Employee's Name:  

--------------------------------------------------------------------------------


 
 
Practice/Department:
 


--------------------------------------------------------------------------------

        In consideration of my employment by CRA International, Inc. (CRA), I
agree with CRA as follows:

I. Purpose of This Agreement

        This Agreement represents CRA's and my effort to express in plain terms
our rights and obligations concerning confidential information belonging to CRA
or its clients, and concerning publications and work product produced during my
term of employment with CRA.

        The terms of this Agreement are the result of extensive consultation
between CRA and representatives of the interests of its employees. As a result,
CRA and I agree that there shall be no presumption that this Agreement should be
strictly construed against either CRA or me.

II. Confidential Information

        I recognize that my relationship with CRA is one of trust and confidence
and that during the period of my employment with CRA I may acquire knowledge of,
or have access to, confidential information belonging to CRA or its clients. I
agree not to disclose confidential information to anyone outside of CRA, either
during or subsequent to my employment at CRA, subject to the exceptions
enumerated below.

For purposes of this Agreement, CRA and I agree that "confidential information"
shall mean CRA's or a client's confidential, business and proprietary
information, which shall include, but not be limited to, technical data and
know-how, as well as information relating to research, products, software,
models, services, development, inventions, personnel, clients, projects,
engagements, proposals, contact lists, processes, engineering, marketing,
techniques, customers, pricing, internal procedures, business and marketing
plans or strategies, finances, employees, business opportunities, and other
related confidential and proprietary information, in any form presented or
revealed.

        I understand that confidential information includes the above types of
information however provided or revealed to me, whether or not I have been
specifically notified of such designation, and also includes other types of
generic classes of information that CRA or a CRA client has notified me are
considered confidential. In such cases, I understand that such written
notification may include CRA's written Policies and Procedures as well as
written notices directed to me personally. For purposes of this Agreement, CRA
also includes all of its subsidiaries.

        CRA agrees that my obligation not to disclose confidential information
is subject to the following exceptions: 1) any information that is generally
known or available to the public or that has been disclosed to the public in
connection with a patent or copyright registration; 2) any information that CRA
or a CRA client has disclosed to a third party, where the effect of such
disclosure is to make the information public; 3) any information that CRA has
authorized me to disclose by means of a letter addressed to me and signed by
CRA's President or Executive Vice President; 4) any information belonging to CRA
that CRA has requested me to disclose in the course of my work for CRA; and
5) any information belonging to a CRA client, including CRA work product, that
the client has specifically designated nonconfidential or of which the client
has specifically authorized disclosure.

III. Inventions, Patents, and Copyrights

        I agree to communicate and assign to CRA, or its clients if CRA so
requests, all inventions that I may make during my term of employment with CRA,
whether conceived during or outside of CRA's

--------------------------------------------------------------------------------




normal working hours. CRA and I agree, however, that this obligation shall apply
only to inventions made or conceived by me in the course of or arising out of or
suggested by my work for CRA or out of my use of CRA's data or facilities. For
purposes of this agreement, CRA and I agree that "Invention" shall be defined as
follows:

        "Any invention, potentially patentable idea, discovery, or improvement,
whether or not patentable and whether or not reduced to writing or to practice."

        If requested to do so by CRA, whether during or subsequent to my
employment, I agree to do whatever is reasonably required to take out patents on
inventions assignable to CRA under this Agreement, and to assign all such
patents and applications relating to them to CRA or to persons or firms
designated by CRA. While employed by CRA I agree to keep and promptly make
available to CRA records of the type required to obtain patents.

        If requested to do so by CRA, whether during or subsequent to my
employment, I agree to do whatever is reasonably required to assist CRA in
obtaining copyrights on written work created by me in the course of or arising
out of my work for CRA.

        CRA agrees to pay all costs of procuring patents or copyrights and
making assignments of them, when such patents or copyrights are applied for at
CRA's request. Since my obligations to CRA will continue after I have left CRA,
CRA agrees to pay for actual out of pocket costs incurred in order to comply
with this Section III of the Agreement.

IV. Employee's Publications

        CRA wishes to encourage its employees to advance themselves in their
professions through publication of professional works, but also wishes to
protect its rights under this Agreement with respect to confidential information
and employees' work product. I understand that the substance and quality of my
publications, including publications not sponsored by CRA, may affect the
reputation and business interests of CRA and the professional reputations of my
colleagues. I understand that the substance and quality of my publications is
one criterion upon which my continuing performance as a CRA employee may be
evaluated.

        I agree, therefore, during my term of employment with CRA to notify
CRA's President in writing prior to submitting any work of mine for publication
or to agreeing to have my name used in connection with any publication. If at
the time that I sign this agreement I have agreed to publish any work or to have
my name used in connection with any publication that will appear in the future,
I agree to describe any such agreements in a signed letter to CRA's President, a
copy of which is attached to this agreement.

        I further agree after leaving CRA not to use CRA's name or logo (or any
similar derivation) in connection with any publication of my work unless
specifically authorized to do so by a letter signed by CRA's President or
Executive Vice President.

        I understand that nothing in this Section modifies my obligation, under
other Sections of this Agreement, not to disclose confidential information.

V. Termination Provisions

        If I cease to be employed by CRA, I agree to return promptly any
confidential information, including computer programs, specifications, drawings,
blueprints, reproductions, sketches, notes, reports, proposals, business plans,
or copies of them, other documents or materials, tools, equipment, or other
property belonging to CRA or its clients. I understand that this obligation
includes the obligation upon termination to turn over to CRA complete and
current records of the type required to obtain patents on inventions assignable
to CRA under this Agreement.

        If requested to do so by CRA, I agree to sign a Termination
Certification which states that I have complied with the requirement of the
preceding paragraph and which also states that I am aware that certain
restrictions imposed upon me in my Invention, Confidentiality, and Publication
Agreement with CRA continue after termination of my employment. I understand,
however, that my and CRA's rights and obligations under this Agreement will
continue even if I do not sign a Termination Certification.

--------------------------------------------------------------------------------




VI. Other Legal Provisions

A.To avoid any subsequent misunderstanding about this Agreement, CRA and I agree
that it is supplemental of and in addition to any other agreements signed
between me and CRA, and shall not be construed to limit or restrict any other
obligations or restrictions upon me relating to the subject matter herein. I
also agree that subsequent modifications of this Agreement will not be effective
unless they are in writing and signed by both me and the President or Executive
Vice President of CRA.

B.CRA and I agree that this Agreement will bind any successors in interest to
either of us, including, for example, successors, heirs, assignees, executors,
and administrators.

C.If any court or administrative agency determines that part of this Agreement
cannot be enforced, CRA and I agree that such terms may be modified by such
entity to the extent necessary to become enforceable. The remaining terms shall
of the Agreement will remain in force. In addition, we agree that my
confidentiality obligations under this Agreement are separate and independent
from CRA's obligations to me under this or any other agreement.

D.If CRA ever claims that I have violated or am about to violate my
confidentiality obligations with respect to any confidential information, I
agree that I will have the burden of proving that the relevant information is
not confidential information (as defined in Section II of this Agreement). In
addition to any other rights, CRA may obtain an injunction to prevent me from
disclosing that information, since it is agreed that money damages alone would
not provide adequate compensation to CRA for a breach or threatened breach.

E.CRA's failure to enforce any violation of this Agreement shall not be a waiver
of CRA's right to seek enforcement of any future violation or be construed that
such failure waives CRA's rights to seek any subsequent similar breach of the
Agreement.

F.CRA AND I EACH IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT.

G.CRA and I agree that this Agreement will be governed and interpreted according
to Massachusetts law and that it will have the effect of a sealed instrument. I
agree that any action to enforce the terms of the Agreement shall be held in a
court situated in the Suffolk County, Massachusetts.

        I HAVE READ THIS AGREEMENT, AND I UNDERSTAND IT.
CRA International, Inc.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Cynthia D. Butler
Vice President, Human Resources   Employee Name (Print)
 
 


--------------------------------------------------------------------------------

Employee Signature

--------------------------------------------------------------------------------



Rider A

Definition of Change in Control of the Company

        For purposes of this letter, a "change in Control of the company" shall
be deemed to occur if (i) there shall be consummated (x) any consolidation or
merger of the company in which CRA (hereinafter "the Company") is not the
continuing or surviving corporation or pursuant to which shares of the Company's
Common Stock would be converted into cash, securities or other property, other
than a merger or consolidation in which the holders of the company's Common
Stock immediately prior to the merger or consolidation have more than 50% of the
combined voting power of the continuing or surviving corporation immediately
after the merger, or (y) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, or (ii) the stockholders of the company shall
approve any plan or proposal for complete liquidation or dissolution of the
company, or (iii) any person (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) shall become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act) (other than the company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) of securities of the
Company representing more than 50% of the combined voting power of the Company's
then outstanding securities, or (iv) during any year, individuals who at the
beginning of such year constitute the entire Board of Directors of the Company
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by the Company's stockholders, of each new
director was approved by a vote of at least a majority of the directors then
still in office who were directors at the beginning of the year.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7

